ORDER
This matter came on before the Court on the Second Amended Petition of the Respondent, Mark Patrick Brugh, to be reinstated to the Bar of Maryland from his indefinite suspension imposed by Order of this Court dated April 14, 1999.
The Court having considered the Amended Petition and the Response on behalf of the Attorney Grievance Commission of Maryland, it is this 6th day of October, 1999 that the Petition and the same is hereby granted subject to the following conditions:
1. That William McClure Schildt, Esquire monitor the practice of the Respondent, at the expense of Respondent, for a period of one (1) year from the date of this Order and to provide monthly reports to Bar Counsel for the first six (6) months and quarterly reports for the remaining six (6) months.
*1762. That Respondent pay to Stacy Grogin the sum of $1,900.00 within thirty (30) days of this Order; to Curtis Clopper the sum of $600.00 within sixty (60) days of this Order; and to Randy Turner, the sum of $3,000.00 no later than October 14, 1999. Payment to each of those clients by the Respondent shall be made by sending a copy of the check of Respondent to Bar Counsel together with an affidavit that the funds covering those checks were available when the checks were issued.
It is further ordered that should the clients of the Respondent not be repaid as indicated in this Order or that the Respondent fails to cooperate with his monitor, the Court may reinstitute a suspension of the Respondent for failure to comply with this Order.